PER CURIAM.
The order is AFFIRMED with two modifications. The word “remedial” is deleted from paragraph 8 of the Deputy Commissioner’s findings regarding further care and treatment to be provided by Dr. Levreault. In paragraph 2 of the decretal portion of the order, “palliative” is substituted for “remedial.” Remedial treatment is inappropriate following the date of maximum medical improvement. Killebrew Manufacturing *746Co. v. Dawson, 401 So.2d 876 (Fla. 1st DCA 1981).
MILLS, LARRY G. SMITH and SHAW, JJ., concur.